Exhibit 10.4

SUNTRUST BANKS, INC.

DEFERRED COMPENSATION PLAN

1

AMENDED AND RESTATED EFFECTIVE AS OF
January 1, 2009
SUNTRUST BANKS, INC.
DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

Page

                                          ARTICLE 1   ESTABLISHMENT AND PURPOSE
            1          
ARTICLE 2
  DEFINITIONS                             1  
 
    2.1     Account             1          
 
    2.2     Affiliate             1          
 
    2.3     Award             1          
 
    2.4     Beneficiary             2                 2.5     Beneficiary
Designation Form     2          
 
    2.6     Cause             2          
 
    2.7     Change in Control             3          
 
    2.8     Code             3          
 
    2.9     Committee             3          
 
    2.10     Deferral Election Form             3                 2.11    
Designated Distribution Date     3          
 
    2.12     Disabled or Disability             4          
 
    2.13     Election Date             4                       (a)Performance
Based Compensation     4                       (b)Newly Eligible Employee     4
                      (c)No Commencement After Promotion     4          
 
    2.14     Eligible Employee             4          
 
    2.15     Eligible Plans             5          
 
    2.16     ERISA             5          
 
    2.17     Investment Fund             5          
 
    2.18     Key Employee             5          
 
    2.19     Mandatory Deferral             5          
 
    2.20     MIP             5          
 
    2.21     Participant             5          
 
    2.22     Plan             5          
 
    2.23     Plan Year             5          
 
    2.24     Retirement             5          
 
    2.25     Retirement Plan             5                 2.26     Separation
from Service     6          
 
    2.27     Specified Date             6          
 
    2.28     SunTrust             6          
 
    2.29     Valuation Date     6                  
 
    2.30     Year of Service     6                   ARTILCE 3   PARTICIPATION
AND DEFERRAL ELECTIONS             6                 3.1     Designation by
Administrator     6          
 
    3.2     Deferral Election             6          
 
          (a)Election             6          
 
          (b)Amount of Deferral             6          
 
    3.3     Mandatory Deferrals             7                 3.4    
Cancellation of Deferral Election     7           ARTICLE 4   INVESTMENT
ELECTIONS             7          
 
    4.1     Generally             7          
 
    4.2     Default Investment             7                 4.3     No Actual
Investment Required     7                 4.4     Compliance with Securities
Laws     7           ARTICLE 5   ALLOCATION TO ACCOUNTS             8          
 
    5.1     General     8                         5.2     Distributions and
Forfeitures     8          
 
    5.3     Deferred Compensation             8          
 
    5.4     Earnings and Losses             8          
ARTICLE 6
  VESTING                     8          
 
    6.1     Generally             8          
 
    6.2     Exception             8          
 
    6.3     Change in Control             9          
ARTICLE 7
  DISTRIBUTIONS                     9                 7.1     Normal Form of
Payment and Commencement     9                 7.2     Alternate Form of Payment
Election     9                       (a)Procedure for installment election     9
         
 
          (b)Cash-out             10          
 
    7.3     Key Employee Delay             10                 7.4     In-Service
Distribution Election     10                       (a)Filing with Administrator
    10          
 
          (b)Sub-Account             10                 7.5     Subsequent
Deferral Election     11                 7.6     Payment of Death Benefit     11
         
 
    7.7     Disability             11                 7.8     Withdrawals for
Unforeseeable Emergency     11          
 
          (a)Definition             12                       (b)Participant
Evidence     12                       (c)Accelerated Payments     12            
    7.9     Distribution of Mandatory Deferrals     12                 7.10    
Special One-Time Election     12          
 
    7.11     Pre-2005 Deferrals             12          
 
    7.12     Effect of Taxation             12          
 
    7.13     Permitted Delays             13           ARTICLE 8   PLAN
ADMINISTRATION             13          
 
    8.1     General Administration             13                 8.2    
Responsibility of Administrator     13                 8.3     Books, Records,
and Expenses     14          
 
    8.4     Compensation             14          
 
    8.5     Indemnification             14          
 
    8.6     Claims for Benefits             14          
ARTICLE 9
  MISCELLANEOUS                     14          
 
    9.1     Construction             14          
 
    9.2     Severability             14                 9.3     No Alienation or
Assignment     14                 9.4     Incapacity of Recipient     15        
 
 
    9.5     Unclaimed Benefits             15                 9.6     Not a
Contract of Employment     15          
 
    9.7     Unfunded Plan     15                               (a)Contractual
Liability of SunTrust     15          
 
          (b)Rabbi Trust             15                 9.8     Right to Amend
or Terminate Plan     16                       (a)Distribution of Accounts    
16          
 
          (b)409A Requirements             16          
 
    9.9     Taxes             16          
 
    9.10     Binding Effect             16          
 
    9.11     Governing Law     17                  
APPENDIX A
                            A-i          
APPENDIX B
                            B-i          

2

SunTrust Banks, Inc. Deferred Compensation Plan

Amended and Restated
Effective January 1, 2009

ARTICLE 1

Establishment and Purpose

SunTrust Banks, Inc. (“SunTrust”) hereby amends and restates the SunTrust Banks,
Inc. Deferred Compensation Plan, effective as of January 1, 2009, except as
otherwise specifically noted. SunTrust previously amended and restated the
SunTrust Banks, Inc. Management Incentive Plan Deferred Compensation Fund (the
“MIP Fund”) and the SunTrust Banks, Inc. Performance Unit Plan Deferred
Compensation Fund (the “PUP Fund”) to establish the SunTrust Banks, Inc.
Deferred Compensation Plan (the “Plan”), effective October 1, 1999. The purpose
of the Plan is to provide a nonqualified and unfunded deferred compensation
program to a “select group of management or highly compensated employees” of
SunTrust and its Affiliates within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

The Plan is amended and restated in this document, effective January 1, 2009. It
is intended to comply with Code section 409A and official guidance issued
thereunder (except with respect to amounts covered by Appendix A).
Notwithstanding any other provision of the Plan, the Plan shall be interpreted,
operated and administered in a manner consistent with this intention.

ARTICLE 2

Definitions

The following capitalized terms will have the meanings set forth in this
Article 2 whenever such capitalized terms are used throughout this Plan:



2.1.   Account means the bookkeeping account that is established for each
Participant and used to measure his deferred benefit under this Plan. A
Participant’s Account shall be utilized solely as a device for the determination
and measurement of the amounts to be paid to the Participant pursuant to this
Plan. A Participant’s Account shall not constitute or be treated as a trust fund
of any kind.



2.2   Affiliate means as of any date any organization which is a member of a
controlled group of corporations (within the meaning of Code section 414(b))
which includes SunTrust or a controlled group of trades or businesses (within
the meaning of Code section 414(c)) which includes SunTrust.



2.3   Award means the bonus, incentive or commission pay, or other similar
variable compensation, granted under an Eligible Plan, which may be deferred
under this Plan.



2.4   Beneficiary means the persons or entities entitled to receive any benefits
payable under this Plan at the Participant’s death. A Participant may name one
or more primary Beneficiaries and one or more secondary Beneficiaries. A
Participant may revoke a Beneficiary designation by filing a new Beneficiary
Designation Form or a written revocation with the Administrator. If the
Administrator is not in receipt of a properly completed Beneficiary Designation
Form at the Participant’s death, or if none of the Beneficiaries named by the
Participant survives the Participant or is in existence at the date of the
Participant’s death, then the Participant’s Beneficiary shall be the
Participant’s estate.



2.5   Beneficiary Designation Form means the form that a Participant uses to
name his Beneficiary or Beneficiaries.



2.6   Cause means for purposes of this Plan and as determined by the
Administrator, in its sole discretion, one or more of the following actions that
serves as the primary reason(s) for the termination of the Participant’s
employment with SunTrust or an Affiliate:



  (a)   the Participant’s willful and continued failure to perform his job
duties in a satisfactory manner after written notice from SunTrust to
Participant and a thirty (30) day period in which to cure such failure;



  (b)   the Participant’s conviction of a felony or engagement in a dishonest
act, misappropriation of funds, embezzlement, criminal conduct or common law
fraud;



  (c)   the Participant’s material violation of the Code of Business Conduct and
Ethics of SunTrust or the Code of Conduct of an Affiliate;



  (d)   the Participant’s engagement in an act that materially damages or
materially prejudices SunTrust or an Affiliate or the Participant’s engagement
in activities materially damaging to the property, business or reputation of
SunTrust or an Affiliate; or



  (e)   the Participant’s failure and refusal to comply in any material respect
with the current and any future amended policies, standards and regulations of
SunTrust, any Affiliate and their regulatory agencies, if such failure continues
after written notice from SunTrust to the Participant and a thirty (30) day
period in which to cure such failure, or the determination by any such governing
agency that the Participant may no longer serve as an officer of SunTrust or an
Affiliate.

Notwithstanding anything herein to the contrary, if a Participant is subject to
the terms of a change in control agreement with SunTrust (the “Change in Control
Agreement”) at the time of his termination of employment with SunTrust or an
Affiliate, solely for purposes of such Participant’s benefits under the Plan,
“Cause” shall have the meaning provided in the Change in Control Agreement.



2.7   Change in Control means a change in control of SunTrust of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934 as in
effect at the time of such “change in control”, provided that such a change in
control shall be deemed to have occurred at such time as (i) any “person” (as
that term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) directly or indirectly, of securities
representing 20% or more of the combined voting power for election of directors
of the then outstanding securities of SunTrust or any successor of SunTrust;
(ii) during any period of two (2) consecutive years or less, individuals who at
the beginning of such period constitute the Board of SunTrust cease, for any
reason, to constitute at least a majority of such Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
SunTrust shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of
SunTrust) or any dissolution or liquidation of SunTrust or any sale or the
disposition of 50% or more of the assets or business of SunTrust; or (iv) there
is a consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of SunTrust immediately before the consummation of such
transaction beneficially own more than 65% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor of SunTrust
beneficially owned by the persons described in Section 2.7(iv)(A) immediately
following the consummation of such transaction is beneficially owned by each
such person in substantially the same proportion that each such person had
beneficially owned shares of SunTrust’s common stock immediately before the
consummation of such transaction, provided (C) the percentage described in
Section 2.7(iv)(A) of the beneficially owned shares of the successor or survivor
corporation and the number described in Section 2.7(iv)(B) of the beneficially
owned shares of the successor or survivor corporation shall be determined
exclusively by reference to the shares of the successor or survivor corporation
which result from the beneficial ownership of shares of common stock of SunTrust
by the persons described in Section 2.7(iv)(A) immediately before the
consummation of such transaction.

2.8 Code means the Internal Revenue Code of 1986, as amended.



2.9   Committee means the Benefits Plan Committee.



2.10   Deferral Election Form means the form that a Participant uses to elect to
defer receipt of all or a portion of his deferrable Awards pursuant to this
Plan.



2.11   Designated Distribution Date means the date determined by the
Administrator within the first quarter of the calendar year selected by a
Participant as the Specified Date for payment of an in-service distribution
pursuant to Section 7.4 of the main text of the Plan or Section 1.3 of
Appendix A.



2.12   Disabled or Disability means a Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s employer and, in addition, has begun to receive benefits under
SunTrust’s Long-Term Disability Plan.



2.13   Election Date generally means the date by which an Eligible Employee must
submit a valid Deferral Election Form for a Plan Year. The Election Date for an
Award shall be such date, as determined by the Administrator in its discretion,
that is on or before the last day of the calendar year before the year that any
services are provided related to the Award.



  (a)   Performance Based Compensation. Notwithstanding the foregoing, if the
Administrator determines that an Award qualifies as “performance-based
compensation” under Code section 409A, the Administrator may provide that the
Election Date shall occur at such later time, up until the date six (6) months
before the end of the performance period as permitted by the Administrator.



  (b)   Newly Eligible Employee. If an individual becomes an Eligible Employee
after the Election Date for a Plan Year has passed, the Administrator has the
sole discretion to determine whether such individual may submit a Deferral
Election Form for that Plan Year. If allowed to participate, such individual
shall have an Election Date that is no more than thirty (30) days after such
individual is first eligible to participate in the Plan as permitted under
Treas. Reg. § 1.409A-2(a)(7) (or any other applicable guidance issued
thereunder). In the event of an initial eligibility deferral election under this
Section 2.13(b), the Deferral Election Form shall apply only to the portion of
an Award earned for services performed after such Election Date.



  (c)   No Commencement after Promotion. If an employee initially becomes an
Eligible Employee for purposes of this Plan after the Election Date for a Plan
Year has passed, but may not become a Participant in this Plan pursuant to
Section 2.13(b), he may not participate in this Plan until the beginning of the
next Plan Year, assuming that he is still an Eligible Employee and that he
appropriately files a Deferral Election Form with the Administrator.



2.14   Eligible Employee means an individual who is a highly compensated or
management employee of SunTrust or an Affiliate for the applicable Plan Year.
For purposes of a participant in the MIP, an individual must currently be in
Grade 53 or higher to be an Eligible Employee for purposes of this Plan. The
Administrator, in its sole discretion, may change such requisite grade level and
may determine other appropriate grade levels for MIP deferrals to this Plan and
may establish minimum compensation levels required for Eligible Employees. In
addition, the Administrator has absolute authority to make exceptions to the
grade level and deferral limits and to determine whether an individual qualifies
as an Eligible Employee and when he ceases to be an Eligible Employee and to
resolve any disputes regarding eligibility under this Plan.



2.15   Eligible Plans means the bonus, incentive, commission or similar variable
pay plans shown in Appendix B.



2.16   ERISA means the Employee Retirement Income Security Act of 1974, as
amended.



2.17   Investment Fund means each investment vehicle that, for bookkeeping
purposes, is used to determine the earnings that are credited and the losses
that are charged to each Participant’s Account. The Administrator shall be
responsible for selecting the Investment Funds available and for adding or
deleting Funds as the Administrator deems appropriate from time to time.



2.18   Key Employee means an employee treated as a “specified employee” as of
his Separation from Service under Code section 409A(a)(2)(B)(i) (i.e., a key
employee (as defined in Code section 416(i) without regard to section
(5) thereof)) if the common stock of SunTrust or an Affiliate is publicly traded
on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the twelve (12) month period beginning on the April 1
following the identification date.



2.19   Mandatory Deferral means the amount defined in Section 3.3.



2.20   MIP means SunTrust Banks, Inc. Management Incentive Plan, as amended from
time to time.



2.21   Participant means an Eligible Employee who has made a deferral election
in accordance with the terms of the Plan or otherwise has had amounts credited
to his Account. An individual ceases to be a Participant when his entire benefit
under the Plan has been distributed or forfeited.



2.22   Plan means SunTrust Banks, Inc. Deferred Compensation Plan as described
in this document, including any Appendices attached, which are incorporated
herein by reference, as amended from time to time.



2.23   Plan Year means the calendar year.



2.24   Retirement means a Participant’s Separation from Service on or after
attaining age fifty-five (55) and completing at least five (5) Years of Vesting
Service (as determined under the Retirement Plan).



2.25   Retirement Plan means SunTrust Banks, Inc. Retirement Plan, as amended
and restated effective January 1, 2008, and as subsequently amended from time to
time, or its successor plan.



2.26   Separation from Service or Separate from Service means a “separation from
service” within the meaning of Code section 409A.



2.27   Specified Date means a time or a fixed schedule specified under the Plan
in accordance with Treas. Reg. § 1.409A-3(a)(4).



2.28   SunTrust means SunTrust Banks, Inc. or any successor to SunTrust.



2.29   Valuation Date means the last day of each Plan Year and such other dates
as the Administrator may determine from time to time. For purposes of benefit
distributions under the Plan, the Valuation Date for a distribution shall be the
last date (commonly referred to as the “payroll cutoff date”) by which the
Account must be valued in order to have the distribution of all or part of an
Account paid on the following payroll date.



2.30   Year of Service means a year of service for vesting purposes, including
all years of service prior to and after the effective date of this Plan, as
determined under the terms of the Retirement Plan.

ARTICLE 3

Participation and Deferral Elections



3.1   Designation by Administrator. Each key executive of SunTrust or an
Affiliate who is designated by the Administrator as eligible for this Plan will
become a Participant if he files an applicable deferral election in accordance
with the rules of this Article 3. The Administrator in its absolute discretion
may revoke any designation of participation at any time but no such revocation
shall be applied retroactively to deprive an individual of benefits accrued
under this Plan.



3.2   Deferral Election.



  (a)   Election. An Eligible Employee who wishes to defer receipt of all or a
portion of an Award with respect to a Plan Year must file a Deferral Election
Form, written or electronic, with the Administrator on or before the Election
Date and in accordance with the procedures and distribution rules established by
the Administrator. A deferral election under this Section 3.2(a) shall become
irrevocable once the deadline for filing such elections has expired, except as
provided in Sections 3.4.



  (b)   Amount of Deferral. The portion of an Award that may be deferred shall
be specified in each Eligible Plan, although the Administrator is authorized, in
its discretion, to set minimum or maximum deferral amounts for each Plan Year.
Except as provided in Section 3.3, an Award shall not be deferred pursuant to
the provisions of this Plan unless the Participant properly files a Deferral
Election Form in accordance with Section 3.2(a) above. Thereafter, only the
portion of the Award that is subject to the Deferral Election Form shall be
controlled by, and subject to, this Plan.



3.3   Mandatory Deferrals. If any portion of an Award is subject to mandatory
deferral (as provided in the Eligible Plan) (each, a “Mandatory Deferral”), then
each Mandatory Deferral shall be subject to the provisions of this Plan
regardless of whether the Eligible Employee files a Deferral Election Form with
the Administrator. With respect to each Mandatory Deferral, the terms of the
Eligible Plan shall determine whether all or part of such Mandatory Deferral is
subject to a vesting schedule and if so, what the vesting schedule is; and
whether such Mandatory Deferral is subject to any special investment
restrictions. Unless otherwise elected by a Participant pursuant to a Deferral
Election Form filed with the Administrator on or before the Election Date, each
Mandatory Deferral shall be paid in accordance with Section 7.9.



3.4   Cancellation of Deferral Election. If a Participant becomes Disabled or
obtains a distribution under Section 7.8 on account of an Unforeseeable
Emergency, his outstanding deferral elections shall be cancelled.

ARTICLE 4

Investment Elections



4.1   Generally. Each Participant who had a benefit in the MIP Fund or the PUP
Fund as of September 30, 1999, was required to make an election to allocate his
existing Account balance in each such Fund among the available Investment Funds
in increments of one percent (1%). Each Eligible Employee who initially becomes
a Participant after September 30, 1999, must make an investment election for his
first deferral made under this Plan. All future deferrals shall be deemed to be
invested pursuant to the Participant’s most recent investment election. A
Participant may elect from time to time to reallocate his Account balance among
the Investment Funds pursuant to the administrative procedures established by
the Administrator.



4.2   Default Investment. If a Participant fails to make an initial investment
election pursuant to Section 4.1, his Account shall be deemed to be invested in
an Investment Fund selected by the Administrator that primarily invests in
fixed-income investments with shorter average maturities than other Investment
Funds. The Administrator shall have no responsibility to any Participant or
anyone claiming a benefit through a Participant if a Participant fails to make
an investment election or to change any investment election.



4.3   No Actual Investment Required. Notwithstanding the preceding sections of
this Article 4, this Plan shall remain an unfunded plan and the description of
Investment Funds in this Article 4, including any election rights of a
Participant, shall not obligate SunTrust or an Affiliate to set aside any funds
or to make any actual investments pursuant to this Plan. The purpose of the
selection of the Investment Funds is to provide a means for measuring the value
of the Accounts.



4.4   Compliance with Securities Laws. Notwithstanding the foregoing provisions
of this Article 4, if a Participant is subject to Section 16 of the Securities
Exchange Act of 1934 (the “Exchange Act”), then such Participant’s investment
elections shall be subject to such additional rules as may be established by the
Administrator as it deems necessary to ensure that transactions by such
Participant comply with Rule 16b-3 of the Exchange Act (or any successor rules).

ARTICLE 5

Allocation to Accounts



5.1   General. A Participant’s benefit under this Plan is equal to the vested
balance of his Account. As of each Valuation Date, amounts shall be allocated to
and charged against each Participant’s Account in accordance with this
Article 5.



5.2   Distributions and Forfeitures. A Participant’s Account will be reduced by
any distributions made under Article 7 and by any forfeitures pursuant to
Section 6.2.



5.3   Deferred Compensation. For each Plan Year, each Participant’s Account
shall be credited with an amount in accordance with the Participant’s Deferral
Election Form for that Plan Year or in accordance with the provisions of any
Eligible Plan requiring Mandatory Deferrals. The deferred amount shall be
credited to the Account as of the date(s) that the Award would otherwise have
been paid to the Participant but for the deferral pursuant to this Plan.



5.4   Earnings and Losses. Each Participant’s Account will be credited with
earnings or charged with losses based on the performance of each Investment Fund
selected by the Participant or the default Investment Fund, as though the
Participant’s Account were actually invested in such Investment Fund, at such
times as determined by the Administrator, but not less frequently than the last
Valuation Date of the Plan Year. Earnings and losses will continue to be
credited or charged to the Participant’s Account in accordance with the
preceding sentence until the applicable Valuation Date preceding the date of
distribution of Plan benefits or the date of forfeiture pursuant to Section 6.2.
The amount of such deemed investment gain or loss shall be determined by the
Administrator and such determinations shall be final and conclusive upon all
concerned.

ARTICLE 6

Vesting



6.1   Generally. Except as provided in Section 6.2, a Participant’s interest in
his benefit under this Plan is one hundred percent (100%) vested and
nonforfeitable at all times.



6.2   Exception. If a Participant’s Account has been credited with an amount
that is subject to a vesting period (as defined in the Eligible Plan), and the
Participant terminates employment with SunTrust and its Affiliates for any
reason prior to meeting the vesting requirements for such amount, then that
portion of the amount that is not vested, and the earnings on such nonvested
portion shall be forfeited and deducted from the Participant’s Account.
Notwithstanding the foregoing: (1) an Eligible Plan may provide that the
nonvested portion of a Participant’s Account shall not be forfeited if the
Participant is terminated without Cause within three (3) years following a
Change in Control, and, in such case, the provisions of Section 6.3 of this Plan
shall control unless the Eligible Plan provides otherwise; and (2) upon a
Participant’s death, Disability, Retirement or involuntary termination of
employment resulting in the Participant’s eligibility to receive benefits under
SunTrust Banks, Inc. Severance Pay Plan (disregarding for purposes of
determining eligibility, the Participant’s eligibility to receive severance
benefits under another severance plan or individual agreement maintained by
SunTrust or an Affiliate), the Participant’s nonvested Account balance shall
fully vest as of the date that forfeiture would otherwise occur. The second
clause of the preceding sentence shall apply to any Mandatory Deferral credited
under the Plan after June 30, 2007, unless the Eligible Plan in connection with
such Mandatory Deferral specifically provides one or all of the events described
in the second clause shall not result in full vesting.



6.3   Change in Control. Unless an Eligible Plan provides for some other
treatment, if a Participant’s employment with SunTrust or any Affiliate or their
successors is terminated without Cause within three (3) years of a Change in
Control, any portion of the Participant’s Account that was nonvested at the
Change in Control and has not yet vested shall become fully vested immediately
prior to the effective time of the Participant’s termination of employment. A
Participant’s voluntary termination of employment, including a Participant’s
Retirement or voluntary resignation, is not considered termination for Cause for
purposes of vesting under this Section 6.3.

ARTICLE 7

Distributions



7.1   Normal Form of Payment and Commencement. Except as otherwise provided in
this Article 7, when a Participant Separates from Service for any reason, he
shall be paid his vested benefit under this Plan in a single lump sum cash
payment during the first quarter of the calendar year immediately following the
year in which his Separation from Service occurs. The amount payable to the
Participant shall be equal to the vested balance of the Participant’s Account as
of the Valuation Date immediately preceding the date of distribution.



7.2   Alternate Form of Payment Election. A Participant who does not wish to
have his benefit under this Plan paid in a lump sum pursuant to Section 7.1 may
elect on a Deferral Election Form to have the portion of his Account related to
amounts deferred pursuant to the Deferral Election Form (and earnings thereon)
distributed in five (5) annual installments, with the first payment commencing
in the first quarter of the calendar year immediately following the year in
which the Participant’s Separation from Service occurs. Each subsequent annual
installment shall be paid during the first quarter of each of the subsequent
four (4) calendar years.



  (a)   Procedure for Installment Election. A Participant’s election to receive
installment payments of the portion of his Account described above in
Section 7.2 shall be made on such forms, written or electronic, as may be
provided by the Administrator and shall not be effective until received and
approved by the Administrator by the relevant Election Date in accordance with
Section 3.2. Each installment payment shall be determined based on the vested
balance of such portion of the Participant’s Account as of the Valuation Date
immediately preceding the date of payment.



  (b)   Cash-Out. Notwithstanding any elections by a Participant, effective on
and after January 1, 2009, if the sum of a Participant’s vested Account balance
under this Plan and any other account balance plan, as described in Treas. Reg.
§ 1.409A-1(c)(2)(i), is less than the applicable dollar amount under Code
section 402(g)(1)(B) at the time of payment, the full vested Account balance
shall be distributed in a lump sum payment during the first quarter of the
calendar year immediately following the year in which his Separation from
Service occurs, subject to the delay for Key Employee as set forth in
Section 7.3.



7.3   Key Employee Delay. Notwithstanding anything herein to the contrary,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six (6) months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid in the seventh month following the Participant’s Separation
from Service.



7.4   In-Service Distribution Election. Unless the Administrator announces
otherwise for a Plan Year, a Participant may elect on a Deferral Election Form
to have the portion of his Account related to amounts deferred under such
Deferral Election Form (and earnings thereon) paid to the Participant as of a
Specified Date. The deferred amount subject to this election will be paid in a
lump sum on the Designated Distribution Date, based on the value of the
Participant’s vested sub-account which is to be distributed, as of the Valuation
Date immediately preceding the date of such distribution.



  (a)   Filing with Administrator. A Participant’s election for an in-service
distribution pursuant to this Section 7.4 shall be a part of his Deferral
Election Form and shall be filed with the Administrator on or before the
Election Date for the applicable Plan Year in accordance with Section 3.2. If a
Participant should Separate from Service with SunTrust and its Affiliates before
his Designated Distribution Date(s), any portion of his Account subject to an
in-service distribution election pursuant to this Section 7.4 shall be paid in
accordance with Sections 7.1 and 7.3.



  (b)   Sub-Account. The portion of a Participant’s Account to which an
in-service distribution election applies pursuant to this Section 7.4 shall be
maintained as a sub-account of the Participant’s Account unless all of the
amounts deferred pursuant to this Plan are subject to an in-service distribution
election with the same Designated Distribution Date. Amounts deferred and not
subject to an in-service distribution election shall be distributed pursuant to
Section 7.1 or 7.2.



7.5   Subsequent Deferral Election. A Participant may make one or more
subsequent elections to change the time or form of a distribution for a deferred
amount in accordance with the procedures and distribution rules established by
the Administrator, but any change in the election shall be effective only if the
following conditions are satisfied:



  (a)   The new election may not take effect until at least twelve (12) months
after the date on which the new election is made;



  (b)   In the case of an election to change the time or form of a distribution
under Section 7.1 (lump sum payment after Separation from Service), 7.2
(installments after Separation from Service), or 7.4 (in-service distribution),
a distribution may not be made earlier than at least five (5) years from the
date the distribution would have otherwise been made; and



  (c)   In the case of an election to change the time or form of an in-service
distribution under Section 7.4, the election must be made at least twelve
(12) months before the date the distribution is scheduled to be paid.



7.6   Payment of Death Benefit. Notwithstanding any elections by the Participant
or provisions of the Plan to the contrary, if a Participant dies at any time
(including after his Separation from Service), the Administrator shall authorize
payment to the Participant’s Beneficiary of any vested benefits due under the
Plan but not paid to the Participant prior to his death. Payment of the
Participant’s vested Account balance shall be distributed to the Beneficiary in
a lump sum payment in the first quarter of the calendar year immediately
following the year of the Participant’s death (provided that any payment that
would occur before such calendar quarter shall be paid as scheduled).



7.7   Disability. Notwithstanding any elections by a Participant or provisions
of the Plan to the contrary, if a Participant becomes Disabled at any time, then
his vested Account balance will be distributed to the Participant in a lump sum
payment in the first quarter of the calendar year immediately following the year
in which the Participant becomes Disabled (provided that any payment that would
occur before such calendar quarter shall be paid as scheduled).



7.8   Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or
any portion of his vested Account balance for an Unforeseeable Emergency. The
amounts distributed with respect to an Unforeseeable Emergency may not exceed
the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under this Plan.



  (a)   Definition. “Unforeseeable Emergency” means, for this purpose, a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.



  (b)   Participant Evidence. The Administrator shall have the authority to
require the Participant to provide such evidence as it deems necessary to
determine whether distribution is warranted pursuant to this Section 7.8. The
Administrator shall use uniform and nondiscriminatory standards in reviewing any
requests for distributions to meet an Unforeseeable Emergency. Amounts
distributed under this Section 7.8 shall be deemed to reduce pro rata the deemed
investment in each Investment Fund in the Participant’s Account.



  (c)   Accelerated Payments. A Participant who has commenced receiving
installment payments pursuant to Section 7.2 shall receive an accelerated
payment of such installments under this Section 7.8(c) to the extent such
accelerated payment does not exceed the amount necessary to meet the
Unforeseeable Emergency.



7.9   Distribution of Mandatory Deferrals. Unless otherwise elected by a
Participant in accordance with Section 3.2 and the procedures and distribution
rules established by the Administrator, the vested portion of each Mandatory
Deferral shall be paid in a lump sum upon the earlier of: (a) the Specified Date
for each Mandatory Deferral set forth in the Eligible Plan; or (b) the
Participant’s Separation from Service. In the event the Participant’s Separation
from Service occurs before any such Specified Date, the lump sum payment shall
be made in the first quarter of the calendar year immediately following the year
of the Participant’s Separation from Service, subject to the delay in payment
for Key Employees as set forth in Section 7.3.



7.10   Special One-Time Election. Notwithstanding any prior elections or Plan
provisions to the contrary, a Participant who was an employee of SunTrust and
its Affiliates (including on a paid leave of absence) may have made an election
to receive all or a specified portion of his or her Account pursuant to
Section 7.1, 7.2, or 7.4. Any such election must have become irrevocable on or
before December 31, 2008 and must have been made in accordance with the
procedures and distribution rules established by the Administrator and the
transition rules under Code section 409A.



7.11   Pre-2005 Deferrals. Notwithstanding the foregoing, Appendix A governs the
distribution of amounts that were earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) and are exempt from the requirements of Code section 409A.



7.12   Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.



7.13   Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Administrator’s reasonable
anticipation that the making of the payment would violate Federal securities
laws or other applicable law; provided that any payment delayed pursuant to this
Section 7.13 shall be paid in accordance with Code section 409A on the earliest
date on which SunTrust reasonably anticipates that the making of the payment
will not cause a violation of Federal securities laws or other applicable law.

ARTICLE 8

Plan Administration



8.1   General Administration. SunTrust is the named fiduciary, Sponsor and
Administrator of the Plan, unless another Administrator is appointed. SunTrust’s
administrative duties are carried out under the direction and supervision of the
Human Resources Director, who may appoint the Administrator or another entity or
person to carry out one or more administrative duties.



8.2   Responsibility of Administrator. This Administrator shall have sole
discretionary authority for the operation, interpretation and administration of
the Plan. All determinations and actions of the Administrator within its
discretionary authority shall be final, conclusive and binding on all persons,
except that the Administrator may revoke or modify a determination or action it
determines was previously made in error. The Administrator shall exercise all
powers and authority given to it in a nondiscriminatory manner, In addition to
the implied powers and duties that may be needed to carry out the administration
of the Plan, the Administrator shall have the following specific powers and
responsibilities:



  (a)   To establish, interpret, amend, revoke and enforce rules and regulations
as required or desirable for the efficient administration of the Plan.



  (b)   To review and interpret Plan provisions and to remedy provisions that
are ambiguous or inconsistent or contain omissions.



  (c)   To determine all questions relating to an individual’s eligibility to
participate in the Plan and the validity of an individual’s elections.



  (d)   To determine a Participant’s or Beneficiary’s eligibility for benefits
from the Plan and to authorize payment of benefits.



  (e)   To delegate any of the Administrator’s rights, powers and duties to one
or more employees or officers of SunTrust or to a third-party administrator.
Such delegation may include, without limitation, the power to execute any
document on behalf of the Administrator and to accept service of legal process
for the Administrator at the principal office of SunTrust.



  (f)   To employ outside professionals and to enter into agreements on behalf
of the Administrator necessary or desirable for administration of the Plan.



8.3   Books, Records and Expenses. The Administrator shall maintain books and
records for purposes of this Plan, which shall be subject to the supervision and
control of the Administrator. SunTrust shall pay the general expenses of
administering this Plan. The Administrator shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by SunTrust with respect to the Plan.



8.4   Compensation. Neither the Administrator nor any delegate who is an
employee of the SunTrust or an Affiliate shall receive any additional
compensation for his services as Administrator or delegate.



8.5   Indemnification.  SunTrust (to the extent permissible under law and
consistent with its charters and bylaws) shall indemnify and hold harmless the
Human Resources Director, the Administrator, each individual member of the
Administrator and any Employee authorized to act on behalf of the Administrator
or any Affiliate or the Administrator under this Plan for any liability, loss,
expense, assessment or other cost of any kind or description whatsoever,
including legal fees and expenses, which they actually incur for their acts and
omissions, past, current or future, in the administration of the Plan.



8.6   Claims. The Administrator shall establish a claims procedure consistent
with the requirements under Department of Labor regulations under section 503 of
ERISA.

ARTICLE 9

Miscellaneous



9.1   Construction. The headings and subheadings in this Plan have been set
forth for convenience of reference only and have no substantive effect
whatsoever. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or in the
singular, as the case may be, in all cases where they would so apply.



9.2   Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.



9.3   No Alienation or Assignment. A Participant, a spouse or a Beneficiary
under this Plan shall have no right or power whatsoever to alienate, commute,
anticipate or otherwise assign at law or equity all or any portion of any
benefit otherwise payable under this Plan, and SunTrust shall have the right, in
the event of any such action, to terminate permanently the payment of benefits
to, or on behalf of, any Participant, spouse or beneficiary who attempts to do
so.



9.4   Incapacity of Recipient. If any person entitled to a distribution under
the Plan is deemed by the Administrator to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until a claim for
such payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Administrator may provide for such payment or
any part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of SunTrust and the Plan with respect to the payment.



9.5   Unclaimed Benefits. Each Participant shall keep the Administrator informed
of his current address and the current address of his designated Beneficiary.
The Administrator shall not be obligated to search for the whereabouts of any
person if the location of a person is not made known to the Administrator.



  9.6   Not a Contract of Employment. Participation in this Plan does not grant
to any individual the right to remain an employee of SunTrust or any Affiliate
for any specific term of employment or in any specific capacity or at any
specific rate of compensation.



9.7   Unfunded Plan.



  (a)   Contractual Liability of SunTrust. This Plan is an unfunded plan
maintained primarily for a select group of management or highly compensated
employees. The obligation of SunTrust to provide any benefits under the Plan is
a mere contractual liability and SunTrust is not required to establish or
maintain any special or separate fund or segregate any assets for the payment of
benefits under this Plan. Participants and their Beneficiaries shall not have
any interest in any particular assets of SunTrust by reason of its obligation
under the Plan and they are at all times unsecured creditors of SunTrust with
respect to any claim for benefits under the Plan. All amounts of compensation
deferred under this Plan, all property and rights purchased with such amounts
and any income attributable to such amounts, rights or property shall constitute
general funds of SunTrust.



  (b)   Rabbi Trust. SunTrust may, but is not required to, establish any special
or separate fund or segregate any assets for the payment of benefits under this
Plan. In the event SunTrust should establish a “rabbi” trust to assist in
meeting SunTrust’s financial obligations under this Plan, the assets of such
trust shall be subject to the claims of creditors of SunTrust in the event of
SunTrust’s insolvency, as defined in such trust agreement, and Participants in
this Plan and their Beneficiaries shall have no preferred claim on, or any legal
or equitable rights, claims or interest in any particular assets of such trust.
To the extent payments of benefits under this Plan are actually made from any
such trust or from any other source, SunTrust’s obligation to make such payments
is satisfied, but to the extent not so paid, payment of benefits under this Plan
remains the obligation of, and shall be paid by, SunTrust.



9.8   Right to Amend or Terminate Plan. SunTrust expects to continue this Plan
indefinitely, but reserves the right to amend or discontinue the Plan should it
deem such an amendment or discontinuance necessary or desirable. SunTrust hereby
authorizes and empowers the Human Resources Director or other appointed
Administrator to amend this Plan in any manner that is consistent with the
purpose of this Plan as set forth above, without further approval from the Board
of Directors or the Compensation Committee of SunTrust except as to any matter
that the Administrator determines may result in a material increased cost to
SunTrust or its Affiliates. However, if SunTrust or Administrator should amend
or discontinue this Plan, SunTrust shall be liable for payment of any amounts
deferred under this Plan and earnings thereon that have accrued and are vested
as of the date of such action.



  (a)   Distribution of Accounts. If SunTrust terminates the Plan, distribution
of balances in Accounts shall be made to Participants and Beneficiaries in the
manner and at the time as provided in Article 7, unless SunTrust determines in
its sole discretion that all such amounts shall be distributed upon termination
in accordance with the requirements under Code section 409A.



  (b)   409A Requirements. Notwithstanding the foregoing, no amendment of the
Plan shall apply to amounts that were earned and vested (within the meaning of
Code section 409A and regulations thereunder) under the Plan prior to 2005,
unless the amendment specifically provides that it applies to such amounts. The
purpose of this restriction is to prevent a Plan amendment from resulting in an
inadvertent “material modification” to amounts that are “grandfathered” and
exempt from the requirements of Code section 409A.



9.9   Taxes. SunTrust or other payor may withhold from a benefit payment under
the Plan or a Participant’s wages in order to meet any federal, state, or local
tax withholding obligations with respect to Plan benefits. SunTrust or other
payor may also accelerate and pay a portion of a Participant’s benefits in a
lump sum equal to the Federal Insurance Contributions Act (“FICA”) tax imposed
and the income tax withholding related to such FICA amounts. SunTrust or other
payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.



9.10   Binding Effect. This Plan shall be binding upon and inure to the benefit
of any successor of SunTrust and any successor shall be deemed substituted for
SunTrust under this Plan and shall assume the rights, obligations and
liabilities of SunTrust hereunder and be obligated to perform the terms and
conditions of this Plan. As used in this Plan, the term “successor” shall
include any person, firm, corporation or other business entity or related group
of such persons, firms, corporations or business entities which at any time,
whether by merger, purchase, reorganization, liquidation or otherwise, or by
means of a series of such transactions, acquires all or substantially all of the
assets or business of SunTrust.



9.11   Governing Law. The Plan and all actions taken pursuant to the Plan shall
be governed by the laws of the State of Georgia (excluding its
conflict-of-interest laws) except to the extent such laws are superseded by
federal law.

Executed this 31st day of December 2008.

      Attest:   SunTrust Banks, Inc.
By: /s/ Jean H. Azurmendi
  By: /s/ Donna D. Lange
 
   
Title: VP, Corporate Benefits
  Title: SVP, Corporate Benefits Director
 
   

3

APPENDIX A

GRANDFATHERED AMOUNTS

Distribution of amounts that were earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) (the “Grandfathered Amounts”) and are exempt from the
requirements of Code section 409A shall be made in accordance with the Plan
terms as in effect on October 3, 2004 and as summarized in this Appendix A.
Unless otherwise specified below, all Section references in this Appendix A
shall refer to Sections in this Appendix A.



    A-1. Distributions



  1.1   Normal Form of Payment and Commencement. Except as otherwise provided in
this Section A-1, when the Participant separates from service with SunTrust and
its Affiliates for any reason, he shall be paid his vested benefit under this
Plan in a single lump sum cash payment during the first quarter of the calendar
year immediately following the year of his separation. The amount payable to the
Participant shall be equal to the vested balance of the Participant’s Account as
of the Valuation Date immediately preceding the date of distribution, less
withholding for applicable federal and state taxes.



  1.2   Alternate Form of Payment Election. At any time prior to the January 1
following a Participant’s separation from service, a Participant may elect, in
lieu of the lump sum payment described in Section 1.1, to receive payment of his
total vested benefit under this Plan in five (5) substantially equal annual
installments payable in cash. The initial installment shall be paid during the
first quarter of the calendar year immediately following the year of his
separation. Each subsequent annual installment shall be paid during the first
quarter of each of the subsequent four (4) calendar years. Each installment
payment shall be determined based on the balance of the Participant’s Account as
of the Valuation Date immediately preceding the date of payment and shall be
reduced by withholding for applicable federal and state taxes. A Participant’s
election to receive installment payments of his Plan benefit pursuant to this
Section 1.2 shall be made in writing on such forms as may be provided by the
Administrator and shall not be effective until received and approved by the
Administrator.



  1.3   In-Service Distribution Election without Reduction. A Participant may
file an election with the Administrator for a future in-service distribution of
his deferred Award(s) for each Plan Year without incurring a penalty, provided
the election is made no less than four (4) years and no more than fifteen
(15) years prior to the Designated Distribution Date. A Participant’s election
for an in-service distribution pursuant to this Section 1.3 shall be a part of
his Deferral Election Form and shall be filed with the Administrator on or
before the Election Date for the applicable Plan Year.

A Participant’s Award to which an in-service distribution election applies
pursuant to this Section 1.3 shall be maintained as a sub-account of the
Participant’s Account unless all of the Participant’s Awards deferred pursuant
to this Plan are subject to an in-service distribution election with the same
Designated Distribution Date. Awards deferred and not subject to an in-service
distribution election are distributed pursuant to Section 1.1 or 1.2.



  1.3.1   Form and Commencement. An in-service distribution shall be paid in a
single lump-sum cash payment during the first quarter of the calendar year in
which the Designated Distribution Date occurs, based on the value of the
Participant’s vested sub-account which is to be distributed in that year, as of
the Valuation Date immediately preceding the date of such distribution. The
amount of an in-service distribution shall be reduced by applicable withholding
for federal and state taxes.



  1.3.2   Revoking In-Service Distribution Election. A Participant may revoke an
election for an in-service distribution by filing a written revocation with the
Administrator at least one (1) year prior to the Designated Distribution Date.
Upon such revocation, the provisions of Section 1.1 shall apply, unless the
Participant makes a valid installment election payment pursuant to Section 1.2.



  1.3.3   Effect of Termination or Death. If a Participant should die or
otherwise separate from service with SunTrust and its Affiliates before his
Designated Distribution Date(s), any and all outstanding in-service distribution
elections shall be automatically revoked, and any portion of his Account subject
to an in-service distribution election pursuant to this Section 1.3 shall be
paid in accordance with Section 1.1 or 1.2.



  1.4   Death. In the event of a Participant’s death, the Administrator shall
authorize payment to the Participant’s Beneficiary of any vested benefits due
hereunder but not paid to the Participant prior to his death. Payment shall be
made at the same time as if the Participant had retired on the date of his death
and shall be made in accordance with Section 1.1, or if the Participant has a
valid installment election in effect at his death, then in accordance with
Section 1.2. The Beneficiary may request a change to the form of payment by
making a written request to the Administrator prior to January 1 of the calendar
year in which the benefit will be paid. The Administrator has sole discretion
and authority to approve or deny the Beneficiary’s request, taking into account
such factors as the Administrator may deem appropriate.

If a Participant dies after having received one or more installment payments but
before all installment payments have been made, the remaining annual installment
payments shall be paid to his Beneficiary at the same time they would otherwise
have been paid to the Participant. The Beneficiary may request an accelerated
payment in the form of a lump-sum cash payment by making a written request to
the Administrator prior to the January 1 of the calendar year in which the
benefit will be paid. The Administrator has sole discretion and authority to
approve or deny the Beneficiary’s request.



  1.5   Disability. A Participant shall be entitled to payment of his Plan
benefit in the event of his Total Disability only if the conditions of
Sections 1.5.1 and 1.5.2 are met. In such situation, payment of the
Participant’s benefit shall commence pursuant to Section 1.1 or 1.2 as if the
Participant separated from service on the date all such conditions are met. A
Participant shall be considered to have a Total Disability only if:



  1.5.1   The Participant has incurred a “Total Disability” as such term is
defined in SunTrust Banks, Inc. Long-Term Disability Plan (or any successor
plan), which entitles the Participant to disability payments under such plan;
and



  1.5.2   The Administrator determines, in its sole discretion, based upon
medical evidence furnished by the Participant, that the disability is
anticipated to be a permanent disability.



  1.6   Extreme Financial Hardship. A Participant may request a distribution of
all or part of his vested Plan benefit prior to the date specified in
Sections 1.1, 1.2, 1.3, and 1.5 due to an extreme financial hardship, by
submitting a written request to the Administrator with evidence satisfactory to
the Administrator to demonstrate the circumstances constituting the extreme
financial hardship. The Administrator, in its sole discretion, shall determine
whether an extreme financial hardship exists. An extreme financial hardship
means an immediate, catastrophic financial need of the Participant occasioned by
(i) a tragic event, such as the death, total disability, serious injury or
illness of a Participant or the Participant’s spouse, child or dependent; or
(ii) an extreme financial reversal or other impending catastrophic event which
has resulted in, or will result in, harm to the Participant or the Participant’s
spouse, child or dependent. A distribution for extreme financial hardship may
not exceed the amount required to meet the hardship and may be made only if the
Administrator finds the extreme financial hardship may not be alleviated from
other resources reasonably available to the Participant, including without
limitation, liquidation of investment assets or luxury assets, or loans from
financial institutions or other sources. The Administrator shall have the
authority to require the Participant to provide such evidence as the
Administrator deems necessary to determine whether distribution is warranted
pursuant to this Section 1.6. The Administrator shall use uniform and
nondiscriminatory standards in reviewing any requests for distributions to meet
an extreme financial hardship.



  1.6.1   Form and Commencement. A hardship distribution to a Participant
pursuant to this Section 1.6 shall be made in a single lump-sum cash payment
(less withholding for applicable federal and state taxes) as soon as practicable
after the Administrator approves the hardship request. Amounts distributed for
hardship shall be deemed to reduce pro rata the deemed investment in each
Investment Fund in the Participant’s Account.



  1.6.2   Accelerated Installment Payments. A Participant who has commenced
receiving installment payments pursuant to Section 1.2 may request acceleration
of such payments in the event of an extreme financial hardship. The
Administrator may permit accelerated payments to the extent such accelerated
payment does not exceed the amount necessary to meet the extreme financial
hardship.



  1.7   Early Withdrawal Election with 10% Reduction. A Participant may file a
written election with the Administrator to receive an early withdrawal of any
vested portion of his Account, provided, however, that such early withdrawal
payment shall be subject to a 10% forfeiture, which shall reduce the balance of
the Participant’s Account. An early withdrawal payment shall be made in a single
lump-sum cash payment (less applicable withholding for federal and state taxes)
as soon as practicable after the Administrator receives and approves a written
request for early withdrawal. Amounts withdrawn under this Section 1.7 shall be
deemed to reduce pro rata the deemed investment in each Investment Fund in the
Participant’s Account. A Participant who receives an early withdrawal may not
make an election under Section 3.2 of the Plan to defer his Award(s) for a one
(1) year period beginning on the first date at which the application of such
cancellation would not violate Code section 409A.



  1.8   Payment to Guardian, Legal Representative or Other. If a benefit
hereunder is payable to a minor or a person declared incompetent or to a person
incapable of handling the disposition of his property, the Administrator may
direct payment of such Plan benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Administrator may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
benefit. A payment pursuant to this Section 1.8 shall completely discharge the
Administrator and SunTrust from all liability with respect to such benefit.

A-2. Right to Amend or Terminate Plan

The amendment or termination of the Plan with respect to the Grandfathered
Amounts shall be made in accordance with the Plan terms as in effect on
October 3, 2004 and as summarized in this Section A-2. SunTrust expects to
continue this Plan indefinitely, but reserves the right to amend or discontinue
the Plan should it deem such an amendment or discontinuance necessary or
desirable. SunTrust hereby authorizes and empowers the Administrator to amend
this Plan in any manner that is consistent with the purpose of this Plan as set
forth above, without further approval from the Board except as to any matter
that the Administrator determines may result in a material increased cost to
SunTrust. However, if SunTrust or Administrator should amend or discontinue this
Plan, SunTrust shall be liable for payment of any Awards deferred under this
Plan and earnings thereon that have accrued and are vested as of the date of
such action.

4

APPENDIX B

ELIGIBLE PLANS

The following plans shall constitute Eligible Plans as of January 1, 2009:

  Plan Name
CIB LOB Manager Incentive Plan
LOB Head Incentive Plan
W&IM Executive Management Incentive Plan
TCM Equity Investment Professionals Incentive Plan
TCM Fixed Income Investment Professionals Incentive Plan
TCM Trader Incentive Plan
TCM Sr Management Incentive Plan
National Correspondent Production Mgr Incentive Plan
Correspondent Account Mgr Incentive Plan
Senior Management Incentive Plan
Risk Management Incentive Plan
Secondary Marketing Incentive Plan
Sr. Hedge Strategist Incentive Plan
Retail Management Incentive Plan
Loan Consultant Incentive Plan
LOB Mgr Incentive Plan
Sales Mgr Incentive Plan
National Wholesale/Broker Mgr Incentive Plan
Wh/Broker Account Executive Incentive Plan
Wh/Broker Division Mgr Incentive Plan
Wh/Broker Production Mgr Incentive Plan
Wh/Broker Regional Mgr Incentive Plan
GenSpring LLC Corporate Incentive Plan
GenSpring Wealth Management Strategist Incentive Plan
TCM Administrative Manager Incentive Plan
TCM Wholesaler Incentive Plan
TCM Investment Managers Incentive Plan
TCM Sales Manager Incentive Plan
CIB Bonus Plan Incentive Plan
STIS Private Financial Advisor Incentive Plan
STIS Private Wealth Advisor Incentive Plan
STIS Investment Consultant Incentive Plan
Commercial Banking Incentive Plan
Management Incentive Plan (MIP)

5